           Case 1:19-cr-00366-LGS Document 95 Filed 07/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES OF AMERICA,                                      :
                                              Plaintiff,        :
                                                                :   19 Cr. 366 (LGS)
                            -against-                           :
                                                                :       ORDER
 STEPHEN M. CALK,                                               :
                                              Defendant, :
 ------------------------------------------------------------ X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a conference was held on July 2, 2020, to hear oral argument on Defendant’s

motion to compel discovery pursuant to Federal Rule of Criminal Procedure 16(d)(2)(D) and a

court’s inherent authority to oversee discovery (Dkt. No. 66);

        WHEREAS, Defendant’s motion to compel identification of Brady materials and

certification for completion of production was denied (Dkt No. 93). The parties were directed to

meet and confer on a schedule for pretrial disclosures of witness and exhibit lists and were advised

that if the parties could not agree on a schedule, the Court would rule on Defendant’s motion to

compel such disclosures;

        WHEREAS, by letter dated July 9, 2020, the parties informed the Court that they were

unable to agree on a schedule for such disclosures (Dkt. No. 94). It is hereby

        ORDERED that Defendant’s request is GRANTED in part. Five weeks in advance of trial,

the Government shall identify potential exhibits it may introduce, and witnesses it may call, in its
         Case 1:19-cr-00366-LGS Document 95 Filed 07/10/20 Page 2 of 2




case-in-chief. Two weeks thereafter, Defendant shall identify potential exhibits he may introduce in

the defense case, including non-impeachment exhibits he may introduce in connection with cross

examination of the Government’s witnesses, and witnesses he may call, in the defense case.



Dated: July 10, 2020
       New York, New York
